In a proceeding to invalidate petitions designating certain persons as candidates in the Democratic Party Primary Election for the 39th Assembly District, Kings County, to be held on June 23, 1970, for nomination for the public office of Member of the Assembly, and for the Party positions of Member of the State Committee, Male and Female, and of Delegates and Alternate Delegates to the Democratic Party Judicial Convention, 2nd Judicial District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 9, 1970, which invalidated said petitions. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.